Citation Nr: 1646486	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  09-15 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for hemorrhoids, prior to February 8, 2016.

2.  Entitlement to a rating in excess of 20 percent for hemorrhoids, from February 8, 2016.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

4.  Entitlement to an initial compensable rating for pes planus, prior to May 29, 2013.

5.  Entitlement to a rating in excess of 50 percent for pes planus, from May 29, 2013.

6.  Entitlement to an initial compensable rating for right ankle osteoarthritis, prior to May 29, 2013.

7.  Entitlement to a rating in excess of 10 percent for right ankle osteoarthritis, from May 29, 2013.

8.  Entitlement to a disability rating in excess of 10 percent for degenerative disc disease of the cervical spine.

9.  Entitlement to a total disability rating for compensation purposes based on individual unemployability. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983 and November 1987 to January 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007, July 2007, and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and Winston-Salem, North Carolina.  Jurisdiction is currently with the VA RO in Winston-Salem, North Carolina.

REMAND

As noted in the December 2015 remand, the Veteran filed his substantive appeals for the above claims in April 2009 and February 2010.  Because the Veteran's substantive appeals were received prior to February 2, 2013, a waiver of RO review of additional evidence is required for the Board to review any evidence in the first instance.  See 38 C.F.R. § 20.1304 (2015); Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7105 to provide for an automatic waiver of initial RO review of evidence submitted to the RO or to the Board at the time or subsequent to the submission to the substantive appeal, unless the claimant or the claimant's representative requests in writing that the RO initially review such evidence).  In July 2016, the RO obtained VA examinations evaluating the cervical spine, thoracolumbar spine and ankle.  VA treatment records have also been added to the electronic claims file.  However, the most recent Supplemental Statement of the Case is from March 2016.  A waiver of RO review of the new VA examination reports has not obtained from the Veteran or his representative.  

Additionally, the July 2016 VA examination reports evaluating the service-connected degenerative disc disease of the cervical spine, degenerative disc disease of the lumbar spine, and right ankle osteoarthritis do not address joint testing on pain on both active and passive motion, or in weight-bearing and non-weight bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Accordingly, new VA examinations are necessary.  

Finally, the Board finds that the issue of entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The July 2016 VA examination reports indicate the Veteran reported he had not worked as a helicopter pilot for 18 months due to numbness, as well as neck and back pain.  The Veteran's service-connected disabilities currently have a combined rating of 90 

percent.  Accordingly, the issue is on appeal.  Id.  The Board finds that a remand is warranted in order to develop a claim of entitlement to TDIU and provide the Veteran with a VA examination.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran appropriate statutory and regulatory notice regarding the issue of entitlement to TDIU.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

Regardless of the Veterans' response, the RO must attempt to obtain all of the Veteran's VA treatment records from June 2016 to present.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the 

RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  
 
3.  Thereafter, the Veteran is to be afforded an examination to determine the current severity of his service-connected cervical and lumbar spine disabilities.  The electronic claims file must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  The examiner must conduct full range of motion studies on the service-connected cervical and lumbar spine disabilities.

The examiner must first record the range of active and passive motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  

The VA examiner must specifically state whether there is any favorable or unfavorable ankylosis in the cervical and thoracolumbar spines, and must also indicate the normal range of motion of the cervical and thoracolumbar spines for comparison.  It must also be determined whether there is weakened movement, excess fatigability or incoordination attributable to the service-connected 

cervical and lumbar spine disabilities, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability and incoordination.

The examiner must also report any associated neurological complaints or findings attributable to the service-connected cervical and lumbar spine disabilities.  The examiner must perform any indicated tests, including nerve conduction and/or electromyography studies, to evaluate any reported radiating pain, and state whether the any reported neurological symptoms are related to his service-connected cervical and lumbar spine disabilities.

The examiner must note whether the Veteran has intervertebral disc syndrome, if so, the examiner must state whether the Veteran experiences incapacitating episodes that have required bed rest as prescribed by a physician, and the frequency and total duration of such episodes over the course of the past 12 months In this regard, service connection has been awarded for degenerative disc disease of both the cervical and lumbar spines.

The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so. 

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional 

impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected cervical and lumbar spine disabilities.  

4.  The Veteran is to be afforded an examination to determine the current severity of his service-connected right ankle disability.  The electronic claims must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  The examiner must conduct full range of motion studies on the service-connected right ankle disability.

The examiner must first record the range of active and passive motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of the opposite undamaged joint.  

With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the right ankle, the presence 

and degree of or absence of, muscle atrophy attributable to the service-connected right ankle disability, the presence or absence of changes in condition of the skin indicative of disuse due to the service connected right ankle disability and the presence or absence of any other objective manifestations that would demonstrate disuse or functional impairment due to pain attributable to the service-connected right ankle disability.  The examiner must also indicate whether the right ankle disability is manifested by ankylosis and if so whether the ankylosis results in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity; plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between zero degrees and 10 degrees or plantar flexion less than 30 degrees.  Also, the examiner must indicate whether the right ankle disability results in ankylosis of the subastragalar or tarsal joint, malunion of the os calms or astragalus, or an astragalectomy.

The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so. 

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include 

the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right ankle disability.  

5.  Then, the Veteran must be afforded an appropriate VA examination to determine to determine the functional effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The electronic claims must be made available to the examiner.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not 

be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

6.  The RO must notify the Veteran that it is his responsibility to report for all examinations scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

7.  After the development requested has been completed, the RO must review all development actions and any examination report to ensure that they are in complete compliance with the directives of this Remand.  If any development action or examination is deficient in any manner, the RO must implement corrective procedures at once.

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must adjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his 

representative, with a discussion of all evidence received since the March 2016 supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

